Citation Nr: 0029324	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to patellofemoral pain 
syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the left 
knee, on appeal from the initial evaluation.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected retinoschisis of the right eye with 
posterior vitreous detachment of the retina and floaters, on 
appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1980, and from June 1980 to July 1995.  

This appeal arises from a February 1996 rating decision of 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a right knee disorder, and which assigned 
noncompensable disability evaluations for patellofemoral pain 
syndrome of the left knee and retinoschisis of the right eye, 
after granting service connection for those disabilities.  
The notice of disagreement was received in August 1996.  The 
statement of the case was issued in December 1996.  The 
veteran's substantive appeal was received in February 1997.  
By a rating action dated in October 1996, the 0 percent 
disability evaluation assigned to retinoschisis of the right 
eye was increased to 10 percent, effective from August 1995.  
In August 1997, the 0 percent disability rating assigned to 
patellofemoral pain syndrome of the left knee was increased 
to 10 percent, effective from August 1995.

The Board of Veterans' Appeals (Board) notes that the veteran 
relocated to West Virginia during the pendency of this 
appeal.  As a result, jurisdiction over the matter was 
transferred to the Huntington, West Virginia, RO. 

Finally, the Board observes that this appeal initially 
included the issues of service connection for right ear 
hearing loss, service connection for esophageal spasm, and an 
increased evaluation for service-connected cervical strain.  
However, during the course of his personal hearing before the 
Hearing Officer at the RO in March 1997, the veteran 
expressed his desire to withdraw his appeal on those issues.  
The issues of service connection for right ear hearing loss 
and esophageal spasm, and an increased evaluation for 
service-connected cervical strain are therefore no longer 
subjects of appellate consideration.  


REMAND

The law has long held that a well-grounded claim is one that 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
the context of a claim for an increased evaluation of a 
condition adjudicated service connected, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  
The appellant in the instant case has therefore stated well-
grounded claims for increased evaluations of his service-
connected left knee disability and retinoschisis of the right 
eye with posterior vitreous detachment of the retina and 
floaters.  Thus, VA is obligated to assist his in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In this regard, we recognize that several items of pending 
legislation contain amendments to section 5107; in this case, 
we find that, under the requirements and obligations embodied 
in all those provisions, the veteran has filed claims which 
are sufficient to warrant assistance by the VARO.

The veteran was most recently afforded a VA examination in 
January 1998.  In our view, that examination was inadequate 
for evaluation purposes.  The U.S. Court of Appeals for 
Veterans Claims has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Wisch v. Brown, 8 
Vet.App. 139 (1995) (medical examination must specifically 
address pertinent issues, and the silence of an examiner 
cannot be relied on as evidence against a claim); see also 
Massey v. Brown, 7 Vet.App. 204 (1994).  

In the instant case, the Board observes that the January 1998 
examination contained no findings with regard to the range of 
motion of the veteran's left knee.  Further, although the 
veteran complained of increased left knee pain with prolonged 
walking, the examination did not adequately evaluate his 
complaints as required by DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Therein, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Accordingly, the veteran should be afforded a VA 
orthopedic examination for the purpose of determining the 
severity of his service-connected left knee disability.

Further, as his last eye examination is over three years old, 
the veteran should be afforded another VA eye examination.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

At this stage in the development of the veteran's claims, and 
particularly in light of recently enacted and pending 
legislation, with regard to the claim for service connection 
for a right knee disorder as secondary to patellofemoral pain 
syndrome of the left knee, the Board finds that there are 
procedural defects that require correction.  In this regard, 
the veteran indicated, during the course of his January 1998 
VA examination, that he was receiving all his medical care 
through the Puget Sound VA Medical Center (VAMC).  There is 
no indication in the record that the RO has attempted to 
obtain the veteran's VA medical records from the Puget Sound 
VAMC.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet.App. 462 
(1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that he may 
submit additional medical evidence which would 
help to establish an etiological relationship 
between his right knee disorder and his service-
connected left knee disability.  Further, the 
veteran should be asked to provide the complete 
names and addresses of all VA and non-VA health 
care providers who have treated him for his right 
knee disorder since service discharge.  The RO 
should also obtain from the veteran the names and 
addresses of all medical care providers who 
treated him for his service-connected left knee 
disability and/or retinoschisis of the right eye 
since service discharge.  After securing the 
necessary release(s), the RO should request copies 
of any such records which are not already 
contained in the claims folder.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Puget Sound VAMC and any other 
identified VA medical facility, for treatment 
since July 1995.  Once obtained, all records must 
be associated with the claims folder.

3.  After the above has been accomplished, the RO 
should schedule the veteran for VA orthopedic and 
eye examinations.  The veteran should be properly 
notified of the date, time, and place of the 
examinations in writing.  Such tests as the 
examiner deems necessary should be performed.  The 
claims folder and a copy of this Remand must be 
made available to the examiners for review prior 
to the examinations.  The examiners should provide 
a comprehensive report including complete 
rationales for all conclusions reached.  

a.  Instructions for the orthopedic examiner:  The 
examiner should provide the answers/findings 
indicated below to each question or instruction 
posed.  No instruction/question should be left 
unanswered.  If the examiner finds that it is not 
feasible to answer a particular question or follow 
a particular instruction, he or she should so 
indicate and provide an explanation.

I.  The examiner should be asked to describe 
the left knee and state whether there are any 
findings of subluxation, locking, swelling, 
or tenderness.  If lateral instability or 
subluxation of the left knee is present, such 
finding should be described as either mild, 
moderate or severe.  The examination must 
include measurements of the ranges of motion 
of the left knee in degrees.

II.  The examiner should be asked to 
determine whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected left 
knee disability; and, if feasible, these 
determinations must be expressed in terms of 
the degree of additional range of motion loss 
or favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.

III.  The examiner should be asked to express 
an opinion as to whether pain in the left 
knee could significantly limit functional 
ability during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
or favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

IV.  The examiner should comment on the 
nature and severity of the veteran's right 
knee disorder.  The examiner should be asked 
to determine whether it is at least as likely 
as not that any current disability of the 
right knee was caused, or aggravated, by 
symptoms related to the veteran's service-
connected patellofemoral pain syndrome of the 
left knee.

b.  Instructions for the eye examiner:  The 
examination should conducted by a licensed 
optometrist or ophthalmologist.  The examiner 
should discuss the current nature, extent, and 
disabling manifestations of the veteran's service-
connected retinoschisis of the right eye with 
posterior vitreous detachment of the retina and 
floaters.  The examination should be conducted 
under the criteria set forth at 38 C.F.R. Part 4, 
§§ 4.75 through 4.84, with specific reference to 
the General Formula for Diagnostic Codes 6000 
through 6009.  All findings must be reported in 
detail.

5.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

6.  When the above development has been completed, 
the RO should re-adjudicate the claim of 
entitlement to service connection for a right knee 
disorder as secondary to patellofemoral pain 
syndrome of the left knee.  Consideration should 
be given to 38 C.F.R. § 3.310 and to the holding 
of the Court in Allen v. Brown, 7 Vet.App. 439 
(1995) (wherein it was held that service 
connection on a secondary basis requires evidence 
sufficient to show that (1) a current disability 
exists and (2) the current disability was either 
(a) caused or (b) aggravated by a service-
connected disability).

With regard to the veteran's claim for an 
increased evaluation of his service-connected left 
knee disability, the provisions of DeLuca and 38 
C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  Consideration should be given to the 
General Counsel opinion in which it was determined 
that a claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Code 5003 and 5257.  See VAOPGCPREC 23-
97 (July 1, 1997). Further, consideration should 
be given to the case of Fenderson v. West, 
12 Vet.App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings following the 
grant of service connection, separate ratings can 
be assigned for separate periods of time based on 
the facts found -- a practice known as assigning 
"staged" ratings. 

7.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC), to include the provisions of 38 C.F.R. § 
3.655 if appropriate.  The SSOC should include 
citation to all relevant regulatory provisions.  
(In this regard, the diagnostic code(s) most 
advantageous to the veteran should be selected.)  
The veteran and his representative should be 
afforded a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this Remand is to obtain 
additional medical evidence and due process to the veteran.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


